Citation Nr: 1232123	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-38 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a left leg disorder.  

2.  Entitlement to service connection for a left leg disorder.  

3.  Entitlement to an initial increased evaluation in excess of 10 percent for the service-connected lumbosacral degenerative disc disease.  

4.  Entitlement to an increased evaluation in excess of 10 percent for the service-connected traumatic glaucoma status post cataract and peripheral retinal tear left eye.  

5.  Entitlement to a compensable evaluation for the service-connected bilateral hearing loss.  

6.  Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU), to include on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1986.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2006 RO rating decision and from a January 2008 RO rating decision.  

As the claim for an increased rating for the service-connected spine disability involves a request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In January 2010, the Board remanded the case for further development, to include scheduling the Veteran for a hearing with a Veterans Law Judge.  

In accordance with the January 2010 remand directive, the Veteran was scheduled to appear at a hearing in March 2012 at the RO.  In February 2012, he requested that the hearing be rescheduled, but later reported in March 2012 that he was unable to attend any hearing and withdrew his request.  38 C.F.R. § 20.704(d) (2011).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In May 2011, June 2011 and March 2012, the Board received additional evidence from the Veteran.  VA regulations require that pertinent evidence submitted by the Veteran be referred to the agency of original jurisdiction for review and preparation of a Supplemental Statement of the Case (SSOC), unless the procedural right is waived in writing by the Veteran or representative.  38 C.F.R. §§ 19.37, 20.1304 (2011).  

The Veteran's representative did submit a waiver of the RO's initial consideration of the new evidence in August 2012.  Thus, the Board finds no prejudice to the Veteran in proceeding to adjudicate this appeal.  

The issue of service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The now reopened claim of service connection for a left leg disorder and claims for an increased evaluation in excess of 10 percent for the service-connected lumbosacral degenerative disc disease, in excess of 10 percent for the service-connected traumatic glaucoma status post cataract and peripheral retinal tear left eye and a compensable evaluation for the service-connected bilateral hearing loss; and the claim for a TDIU rating, to include on an extraschedular basis, are addressed are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied the Veteran's request to reopen the claim of service connection for a left leg disorder; the Veteran was informed of this action and apprised of his appellate rights, but did not file a timely appeal.  

2.  The evidence received since the RO's September 2005 rating decision is neither cumulative nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of service connection for a left leg disorder.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a left leg disorder.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  The VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  


Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2011).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  


Analysis

By way of background, the RO is shown to have denied the original claim of service connection for a left leg disorder in an unappealed August 1988 RO rating decision.  

As noted, in a rating decision in September 2005, the RO denied the Veteran's request to reopen his claim of service connection for a left leg disorder.  He was notified in writing of this action and apprised of his appellate rights at that time; however, he did not submit a Notice of Disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In December 2005, the Veteran essentially requested that his claim of service connection for a left leg disorder be reopened.  The June 2006 rating decision currently on appeal again denied reopening the claim because new and material evidence was not submitted.  38 U.S.C.A. § 5108.  

The evidence of record at the time of the last denial in September 2005 included the Veteran's service treatment records, private treatment records, VA examination reports, and various lay statements.  These examination reports did not address the etiology of the claimed left leg disorder.  

In the September 2005 rating decision, the RO generally determined that the evidence submitted since the initial denial, include private a VA treatment records, did not constitute new and material evidence because they did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim, as they did not contain diagnosis of or treatment for any left leg disorder.  

The evidence associated with the claims file subsequent to the September 2005 rating decision includes private treatment records, VA treatment records, a VA examination report, and various lay statements submitted by the Veteran and his former coworkers.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 2005 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is new, in that it was not previously of record.  

In a statement dated in October 2007, the Veteran indicated that his left leg pain, weakness, fatigue and tingling were present during a May 2007 VA examination, but the examiner failed to discuss the disorder.  He reported experiencing unbearable pain when bending, sitting, standing and walking for a short time.  

In a statement received in March 2008, the Veteran described symptoms of tingling, throbbing, and weakness occurring in the left leg when he stands or walks for between 10 and 15 minutes, and occasionally when he is trying to sleep.  He reported using a cane when anticipating standing or walking for longer than 15 minutes.  Further, he raised a new theory of entitlement by asserting that his left leg disorder could be attributed to his service-connected back, hip, leg and foot problems stemming from left foot surgery in 1977.  

Notably, during the pendency of the appeal, the RO granted service-connection for a lumbar spine disability and a left hip disability, but the Veteran has not undergone a VA examination to determine whether he has a separate left leg disability due to either service-connected disability.  

The newly submitted evidence pertains to elements of the claims that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Moreover, the Board finds the lay assertions presented by the Veteran provides more information concerning the circumstances surrounding the onset of the claimed left leg disorder, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claim.  
 
In this regard, the Veteran has provided statements attesting to the continuity of his observable left leg symptomatology.  The Veteran is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Therefore, the Board finds that new and material evidence has been presented to reopen the previously denied claim of service connection for a left leg disorder.  




ORDER

As new and material evidence has been received to reopen the claim of service connection for a left leg disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  


REMAND

With respect to the claim for service connection for a left leg disability, the Board notes that the Veteran has not undergone a VA examination to ascertain the nature and etiology of his claimed left leg disorder.  He has consistently reported experiencing left leg symptoms that he believes are related to his service-connected disabilities.  

Given the Veteran's competent and credible lay assertions that he experiences current left leg symptoms, and his assertion that they are related to his service-connected disabilities, the Board finds it necessary to obtain a VA examination to determine the nature and likely etiology of the claimed left leg disorder.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

With respect to the claim for an increased evaluation for the claimed eye disability, the Board recognizes that the criteria for rating disabilities of the eye have recently changed.  

To the extent that the changes could be relevant in this case, the Board notes that the changes are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable.  

With respect to the claims for increased evaluations for the hearing loss, eye and lumbar spine disabilities, the Board notes VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old, or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The last VA spine examination was in December 2007, and the last VA eye examination was in January 2008.  The last VA audiology examination was conducted in January 2008.  In various statements submitted since these examinations, the Veteran has reported an increase in severity in these disabilities.  

Hence, the Board finds that more contemporaneous examinations, responsive to the pertinent rating criteria, are needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §  3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).  

With regard to the Veteran's claim for a TDIU rating, this matter is closely related to and dependent on the Veteran's pending claims for increase.  The appropriate action is to defer action on this matter pending the adjudication of underlying claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board does not have the authority to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)(1).  See Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd, held that the Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

Hence, if the Veteran's disabilities fail to meet the criteria set forth in 38 C.F.R. § 4.16(a), the rating board must refer the matter to the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

As a final matter, the Veteran has reported that he receives ongoing treatment from the Wilkes-Barre, Pennsylvania VA Medical Centers (VAMC).  As noted, the electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  

Prior to arranging for the Veteran to undergo further examination, the RO/AMC should obtain and associate with the claims file any outstanding VA records to ensure completeness of the record.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO/AMC should also undertake any other development or notification action deemed warranted by the VCAA prior to readjudicating the claims on appeal.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate action in order to obtain copies of any outstanding VA treatment records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R.§ 3.159(e) (2011).  

2.  The RO then should have the Veteran scheduled the for a VA examination to determine the nature and likely etiology of the claimed left leg disorder.  

The entire claims file, to include a complete copy of this REMAND, must be provided to any examiner designated to examine the Veteran, and the examination reports should thoroughly reflect consideration of the Veteran's documented medical history and assertions.  The examiner is requested to address the following:

(a) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not that any current left leg disability is related to an incident or event of the Veteran's active service.  

(b) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not that any current left leg disability either (i) was caused by, or (2) is aggravated (permanently worsened) by a service-connected disability.  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she must expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  The RO also should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected lumbosacral degenerative disc disease.  

Prior to examining the Veteran, the examiner should review the entire claims file, including the Veteran's written and oral assertions, along with a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should set forth in the report all examination findings and the complete rationale for any conclusions reached.  Specifically, the examiner should address any symptoms manifested by radiculopathy or other separately ratable disability, and any incapacitating episodes due to any disc disease observed, based upon the claims file review, the Veteran's subjective reports, and the examination findings.  

The examiner should also comment on the functional effects of the Veteran's lumbosacral degenerative disc disease on his occupational status and his everyday life, including his ability to secure and follow a substantially gainful occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

All opinions and conclusions expressed must be supported by a complete explaination in a typewritten report.  

4.  The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected traumatic glaucoma status post cataract and peripheral retinal tear left eye.  

Prior to examining the Veteran, the examiner should review the entire claims file, including the Veteran's written and oral assertions, along with a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should also be made aware of the applicable rating requirements for evaluating disabilities of the eye prior to the examination and, in turn, should discuss his/her findings in terms of this criteria.  Any special examinations and studies deemed necessary for a complete picture of the Veteran's service-connected disability must be completed.  

The examiner is requested to describe all current symptomatology of the service-connected traumatic glaucoma status post cataract and peripheral retinal tear left eye.  The examiner should note the extent to which any impairment of field vision is attributable to the service-connected eye disability.  

The examiner should also distinguish, to the extent possible, and fully describe all symptomatology associated with the service-connected traumatic glaucoma status post cataract and peripheral retinal tear left eye as opposed to any caused by a nonservice-connected eye disability.  

The examiner should specifically review any private and VA treatment records associated with the claims file related to treatment for the eye and set forth all examination findings and a complete rationale for any conclusion reached.  The examiner should also discuss the effects of the service-connected traumatic glaucoma status post cataract and peripheral retinal tear left eye on the Veteran's employment and activities of daily living, if any including his ability to secure and follow a substantially gainful occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

5.  Finally, the RO should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected bilateral hearing loss.  

Prior to examining the Veteran, the examiner should review the entire claims file, including the Veteran's written and oral assertions, along with a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examination should encompass pure tone threshold testing (in decibels) and Maryland CNC speech recognition testing.  The examiner should also comment on the functional effects of the Veteran's hearing loss disability on his occupational status and his everyday life, including his ability to secure and follow a substantially gainful occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

All opinions and conclusions expressed must be supported by a complete explanation in a typewritten report.  

6.  After completing the requested development and any additional action deemed necessary, the RO should readjudicate the claim remaining on appeal, including entitlement to a TDIU rating on an extraschedular basis, in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


